In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
Nos. 13-3195 & 13-3196
GABRIEL V. MENDOZA,
                                                 Petitioner-Appellant,

                                  v.

UNITED STATES OF AMERICA,
                                                 Respondent-Appellee.
                      ____________________

         Appeals from the United States District Court for the
          Northern District of Indiana, South Bend Division.
   Nos. 3:12-cv-00072 & 3:12-cv-00073 — Robert L. Miller, Jr., Judge.
                      ____________________

      ARGUED APRIL 22, 2014 — DECIDED JUNE 18, 2014
                      ____________________

   Before POSNER, WILLIAMS, and TINDER, Circuit Judges.
    TINDER, Circuit Judge. Gabriel Mendoza was sentenced to
multiple terms of life imprisonment after he was convicted
of a drug conspiracy and other drug offenses in the United
States District Court for the Northern District of Indiana.
Mendoza appealed, challenging the sufficiency of the evi-
dence as to the conspiracy conviction and his sentence, and
we affirmed. United States v. Mendoza, 401 F. App’x 128 (7th
Cir. 2010). Mendoza then petitioned for relief from his con-
2                                      Nos. 13-3195 & 13-3196

victions under 28 U.S.C. § 2255, claiming that he was denied
due process when the district court moved one of his Span-
ish-speaking interpreters from the defense table to interpret
for a Spanish-speaking witness at trial. He also argued that
his trial counsel provided ineffective assistance in failing to
object to this interpreter arrangement and failing to translate
discovery and adequately review it with him. The district
court held an evidentiary hearing at which Mendoza, his tri-
al counsel, and the three interpreters who participated in the
trial all testified. Following the hearing, the court denied
Mendoza’s § 2255 petition, concluding that he was not de-
prived of due process nor provided ineffective assistance of
counsel. We affirm.
I.   BACKGROUND
    Mark Lenyo was appointed as counsel to represent Men-
doza in the district court. Lenyo has been a practicing attor-
ney since 1984, has represented thousands of clients (both
criminal and civil) over the years, and has extensive federal
criminal defense experience. Mendoza speaks only Spanish
and required an interpreter throughout the court proceed-
ings (although he may understand some spoken English, as
we will briefly explain below). Lenyo does not speak or un-
derstand much Spanish. Shortly after Lenyo’s appointment,
the court received a pro se letter from Mendoza asking for
“copies of everything in Spanish.” The court declined to take
action on the pro se letter because Mendoza was represented
by counsel.
   The government produced thousands of pages of discov-
ery in Mendoza’s criminal case. Mendoza requested that
Lenyo have all discovery translated into Spanish. Given the
volume of discovery and based on his professional judg-
Nos. 13-3195 & 13-3196                                       3

ment, Lenyo viewed the request as impractical, if not impos-
sible, and did not have any of the discovery translated.
However, he spent more than twenty-one hours reviewing
the discovery, summarized the discovery, and later had the
court-appointed interpreter, Susannah Bueno, orally trans-
late the summary for Mendoza.
    Lenyo met with Mendoza five times before trial, for a to-
tal of more than six hours, at the county jail where Mendoza
was being held. During these meetings, they discussed the
case, including such matters as defense strategy, and re-
viewed discovery. Bueno was present at each meeting to in-
terpret for Mendoza. Lenyo also met with Mendoza and dis-
cussed the case before each of the five court appearances be-
fore trial and during each of the six days that Mendoza was
on trial. And Lenyo arranged for Mendoza to view the phys-
ical evidence against him at the U.S. Attorney’s office several
weeks prior to the start of trial. Bueno was present at the
time to interpret the agents’ description of the evidence so
Mendoza could understand it.
    On the first day of trial, Mendoza moved for new coun-
sel. He complained that Lenyo had not had all the discovery
documents translated into Spanish. Lenyo told the district
court that he had advised Mendoza that given “the large
volume of discovery,” he had decided that not all of it would
be translated from English into Spanish. Lenyo further ex-
plained to the court that given the “sheer volume” of the pa-
perwork involved, it would have been impractical if not im-
possible to translate each document and review it with
Mendoza. After also hearing from the prosecutor, the district
court decided that Mendoza’s request for new counsel was
untimely, that Lenyo had diligently prepared for trial and
4                                      Nos. 13-3195 & 13-3196

that there was no breakdown in communication between
Lenyo and Mendoza. Based on these determinations, the
court denied Mendoza’s motion for new counsel.
   Two of three interpreters worked each day of trial, rotat-
ing on the various days of trial: Bueno, Ana Maria Toro-
Greiner, and Julia Kurtz. The second day of trial, Bueno and
Toro-Greiner were the interpreters. When Aurora Virruta,
Mendoza’s common law wife was called to testify, the prose-
cutor advised the court that Virruta did not speak English
and requested a bench conference. The court said, “We don’t
have interpreters for witnesses,” and “we’ll have to move
our interpreter over for that purpose.” Lenyo did not object.
Toro-Greiner was moved to be near the witness stand to in-
terpret for Virruta on direct examination; Bueno also inter-
preted for Virruta on cross and redirect. The trial transcript
does not indicate where Bueno was located during Virruta’s
direct examination; nor does it indicate where Toro-Greiner
was located during the cross and redirect. At the end of
Virruta’s testimony, the court took a lunch recess before tes-
timony resumed in the afternoon.
    At the conclusion of the six-day trial, the jury found
Mendoza guilty of a criminal drug conspiracy and related
offenses. The district court sentenced him to life imprison-
ment plus twenty years. Mendoza appealed, and we af-
firmed. See Mendoza, 401 F. App’x at 128–31.
    Thereafter Mendoza filed a federal habeas petition under
§ 2255, raising both a due process argument relating to the
interpreter arrangement during Virruta’s testimony and an
ineffective-assistance-of-counsel claim. The district court ap-
pointed new counsel for Mendoza and conducted an eviden-
tiary hearing on the petition over the course of three days. At
Nos. 13-3195 & 13-3196                                      5

the hearing, Mendoza claimed that he had no interpreter at
the defense table to assist him during Virruta’s testimony. He
also claimed that he could not hear the Spanish translations
of the questions asked Virruta or her answers, and that the
interpreters and Lenyo ignored his complaints about being
unable to hear the questions and Virruta’s answers.
    In contrast, Lenyo testified that when the bench confer-
ence took place just after Virruta was called to testify, two
interpreters were present in the courtroom and that two in-
terpreters were in the courtroom throughout the trial. He
testified that at all times during Virruta’s testimony, an in-
terpreter was sitting by Mendoza and never left his side.
When asked whether Mendoza had any issues regarding
Virruta or whether Mendoza wanted him to ask any ques-
tions of Virruta, Lenyo said that Mendoza did not make him
aware of anything. Lenyo added that at no point in the trial,
whether during Virruta’s testimony or that of any other wit-
ness, did he have any problem or difficulty communicating
with Mendoza through the interpreters.
    When Virruta testified on direct at trial, Lenyo was seat-
ed at the defense table with Mendoza. At the evidentiary
hearing, Lenyo testified that he had no trouble hearing the
questions asked or answers given during Virruta’s testimony,
in Spanish or in English translation. He stated that at no
point during the testimony of any witness did Mendoza in-
dicate that he was having difficulty understanding or hear-
ing the witness or the questions. And Mendoza did not ex-
press any displeasure to Lenyo regarding Virruta’s testimo-
ny. Lenyo obtained from Virruta the information that he be-
lieved as a matter of strategy he needed from her—that she
6                                      Nos. 13-3195 & 13-3196

had not seen Mendoza deal drugs or have drugs in the home
or his garage.
    Lenyo’s testimony was supported by the testimony of the
interpreters Bueno and Toro-Greiner. Although Bueno could
not recall where she was during Virruta’s direct examination,
she said that she was sitting next to Mendoza or somewhere
else in the courtroom, which was consistent with her usual
practice of being in the courtroom when she was not actively
interpreting. Bueno did not know where Toro-Greiner was
during Virruta’s cross and redirect examination; Bueno ex-
plained that her focus was on the witness. Similarly, Toro-
Greiner did not recall where Bueno was during Virruta’s di-
rect examination since her focus, too, was on the witness. But
Toro-Greiner did say that it would be unusual to have only
one interpreter in the courtroom during a witness’s testimo-
ny. Bueno testified that she spoke in a voice loud enough so
that Mendoza could hear her while she was interpreting for
Virruta. Toro-Greiner spoke in a loud voice so she could be
heard as well. Bueno said that she did not recall Mendoza
mentioning any problems with hearing or with the audio
equipment during Virruta’s testimony. Bueno also stated that
Mendoza never expressed any complaints about Virruta’s
testimony. Likewise, Toro-Greiner did not recall Mendoza
complaining about any problems or issues with hearing
Virruta’s testimony.
    The district judge’s practice after a break in a jury trial
was to inquire whether the prosecution or defense had any-
thing to raise before the jury was brought into the court-
room. This practice was followed throughout Mendoza’s tri-
al. According to the district judge, after the lunch break fol-
lowing Virruta’s testimony, the court asked whether the de-
Nos. 13-3195 & 13-3196                                       7

fense had anything to raise before the jury was brought in,
and Lenyo said that there was not. (Our own review of the
trial transcript confirms this fact.)
    The district court denied Mendoza’s § 2255 petition. The
court credited Lenyo’s testimony, which it found was “mod-
estly corroborate[d]” by Bueno’s and Toro-Greiner’s testimo-
ny, and found that Mendoza’s claim that no interpreter was
available for communication with Lenyo during Virruta’s
testimony lacked credible evidentiary support. Specifically,
the court found that two interpreters were in the courtroom
the second day of trial; one interpreted for Virruta and the
other was at the defense table with Mendoza. The court also
observed that even if the second interpreter had not been at
the defense table, Mendoza would not have been denied due
process because “[t]he law and the Constitution require that
a defendant be able to understand the testimony and be able
to communicate with his attorney, but no case has held that a
defendant has the right to be able to do both simultaneous-
ly.” The court reasoned that even if Mendoza had no inter-
preter through whom he could communicate with Lenyo
during Virruta’s testimony, “the interpreters were available
for that purpose at all other times during trial, including
when court was not in session.” It noted that one such time
was the lunch break taken after Virruta’s testimony, and
when court resumed after the break and asked whether the
defense had anything to raise before the jury came in, Lenyo
responded in the negative.
    The district court concluded that there was no showing
of ineffective assistance of counsel with respect to the inter-
preter arrangement because the arrangement—whether the
one remembered by Lenyo or the one alleged by Mendoza—
8                                              Nos. 13-3195 & 13-3196

was acceptable under the Sixth Amendment and Court In-
terpreters Act (CIA), 28 U.S.C. § 1827. The court also deter-
mined that there was no ineffective assistance with respect to
the failure to translate the written discovery; nothing sug-
gested that summarizing discovery for Mendoza rather than
translating each page fell below an objective standard of rea-
sonableness. Finally, the court concluded that even if coun-
sel’s performance was deficient, Mendoza had not shown
any prejudice as a result, and thus denied his claims. Men-
doza petitioned for our review.
II. ANALYSIS
    Mendoza claims that he was denied due process when
the court moved one of the interpreters near the witness
stand to interpret for Virruta because that deprived him of
the ability to communicate effectively with his counsel dur-
ing her testimony. He argues that if he had had contempora-
neous communication with counsel during Virruta’s testi-
mony, the jury would have been exposed to information that
the agents who testified for the government had threatened
her that if she failed to cooperate, her children would be tak-
en away from her, which would have affected the agents’
credibility. Mendoza also argues that counsel provided inef-
fective assistance by failing to object to the interpreter ar-
rangement, failing to have the discovery translated into
Spanish, and failing to adequately review the discovery with
him. 1


1 Mendoza’s opening brief also complained about an inability to com-
prehend Virruta’s testimony. At oral argument, however, his counsel
assured us that this was not an issue; instead, the claim is that the inter-
preter was moved from Mendoza’s side, leaving him without the ability
to communicate with counsel. And we note that Mendoza’s reply brief
Nos. 13-3195 & 13-3196                                                   9

    When considering an appeal from the district court’s de-
nial of a § 2255 motion, we review legal conclusions de novo
and factual findings for clear error. Blake v. United States, 723
F.3d 870, 879 (7th Cir. 2013), petition for cert. filed, (U.S. Dec.
20, 2013) (No. 13-10126). “A factual finding is clearly errone-
ous when the reviewing court on the entire evidence is left
with the definite and firm conviction that a mistake has been
committed.” Webster v. United States, 667 F.3d 826, 830–31
(7th Cir. 2011) (quotation marks and omitted).
    A. The Interpreter Arrangement
    A criminal defendant is denied due process when he is
unable to understand the proceedings due to a language dif-
ficulty. See United States v. Johnson, 248 F.3d 655, 663 (7th Cir.
2001); United States v. Cirrincione, 780 F.2d 620, 634 (7th Cir.
1985). And a criminal defendant has a due process right to
communicate with counsel. Johnson, 248 F.3d at 664. There-
fore, a criminal defendant lacking a basic understanding of
the English language has a due process right to an interpret-
er to enable him to understand what is said at trial and to
communicate with counsel. Id. But a defendant does not
have a due process right to have an interpreter continuously
seated at the defense table. Id. (holding the defendants’ con-

focuses on the alleged violation of the right to contemporaneous com-
munication with counsel. In any event, the district judge found that
Mendoza could understand the questions put to Virruta, his common
law wife, when they were translated into Spanish; he could understand
Virruta’s testimony, which was given in Spanish; and both interpreters
testified that they interpreted loudly enough so Mendoza could hear
them; thus Mendoza had no need for translation of Virruta’s testimony.
See United States v. Sanchez, 928 F.2d 1450, 1455–56 (6th Cir. 1991), abro-
gated on other grounds by United States v. Jackson-Randolph, 282 F.3d 369
(6th Cir. 2002).
10                                    Nos. 13-3195 & 13-3196

stitutional right to communicate with counsel was not vio-
lated where the defendants were able to communicate with
counsel through an interpreter during breaks in testimony).
    Under the Court Interpreters Act, which was enacted “to
ensure that the defendant can comprehend the proceedings
and communicate effectively with counsel,” Johnson, 248 F.3d
at 661 (quotation marks and citation omitted), a defendant is
entitled to the appointment of an interpreter “if the district
court determines that the defendant: (1) speaks only or pri-
marily a language other than the English language; and (2)
this fact inhibits their comprehension of the proceedings or
communication with counsel,” id. Like the Constitution, “the
CIA does not mandate the appointment of an additional in-
terpreter to sit at the defense table.” Id. at 663. As we have
explained: “The CIA provides for simultaneous interpreta-
tion of the proceedings, not simultaneous interpretation of
attorney-client communications.” Id.
    The district judge’s factual findings defeat Mendoza’s due
process claim. The judge found that two interpreters were in
the courtroom during Virruta’s testimony; one interpreted
for Virruta and the other was at the defense table with Men-
doza and available for communications with counsel. These
findings are well-supported by Lenyo’s testimony and the
interpreters’ testimony. The district judge had the opportuni-
ty to hear and observe the witnesses’ manner and demeanor
while testifying and he found Lenyo’s testimony “quite be-
lievable and persuasive”; by contrast, he found Mendoza
“painfully unbelievable, perhaps the least credible witness
the presiding judge has seen in thirty years.” In fact, the
judge noted that, despite Mendoza’s claimed unfamiliarity
with the English language, during his § 2255 hearing testi-
Nos. 13-3195 & 13-3196                                      11

mony, he answered questions asked of him in English before
they were translated into Spanish. Having heard the inter-
preters’ testimony, the judge described Mendoza’s claim that
he complained to them about problems he was having with
hearing but that they ignored his complaints as “poppy-
cock.” And the judge characterized other parts of Mendoza’s
testimony as “hogwash” and “balderdash.” As examples
supporting these colorful characterizations, we note that
when Mendoza was asked whether the questions put to
Virruta were translated into Spanish, he said he didn’t re-
member, and when asked if her answers were in Spanish, he
said, “Maybe they were” and then he claimed not to have
heard them. The judge credited Lenyo’s testimony over
Mendoza’s testimony “on any point on which they disa-
gree,” specifically mentioning Lenyo’s testimony about what
happened during Virruta’s testimony. Credibility determina-
tions are “especially within the province of the district court
and can virtually never be clear error.” United States v. Long-
street, 669 F.3d 834, 837 (7th Cir. 2012) (quotation marks and
omitted).
   We have no reason to dispute the experienced trial
judge’s credibility determinations. Given his findings that
Lenyo was “quite believable” and Mendoza was “painfully
unbelievable,” there is no basis to think the judge made a
mistake in finding that an interpreter was at the defense ta-
ble during Virruta’s testimony. Because an interpreter was
available to interpret communications between Mendoza
and Lenyo at all times during Virruta’s testimony, Mendoza’s
due process claim fails.
   Mendoza suggests that the district court’s statement that
“[w]e don’t have interpreters for witnesses” shows there was
12                                      Nos. 13-3195 & 13-3196

only one interpreter in the courtroom. But the district court
found otherwise, and the quoted statement is consistent with
the presence of two interpreters who were appointed to in-
terpret for Mendoza. The district judge noted that in lengthy
proceedings, including jury trials, interpreters usually work
in pairs so one can rest while the other actively translates tes-
timony. (This is a commendable practice.) There was only a
slight deviation from this practice during Virruta’s testimo-
ny: by having one of the interpreters translate for Virruta,
that interpreter was unable to rest as she otherwise would
during the testimony.
    In addition, Mendoza suggests that the only plausible
explanation for the bench conference before Virruta testified
was the presence of only one interpreter. However, at the
bench conference, the prosecutor explained that he had con-
tacted the court, informed its staff that Virruta did not speak
English, and asked to be notified if this was a problem; yet
he was not notified. It is obvious that there had been some
confusion about whether the court would provide an inter-
preter. The fact that government counsel addressed this con-
fusion with the court outside of the presence of the jury says
nothing about the number of interpreters present in the
courtroom and does not call the trial judge’s finding into
question.
    But even if Mendoza had shown that the district court’s
findings were clearly erroneous, his claim would fail as a
matter of law. As the court properly determined, neither the
Constitution nor the CIA guarantees simultaneous interpre-
tation of attorney-client communications. See Johnson, 248
F.3d at 663–64 (neither the Constitution nor CIA gives a
criminal defendant a right to the appointment of an inter-
Nos. 13-3195 & 13-3196                                          13

preter to sit at the defense table). Even assuming that no in-
terpreter had been sitting at the defense table to enable
Mendoza to communicate with counsel during Virruta’s tes-
timony, Bueno and Toro-Greiner were available for that pur-
pose at all other times that second day of trial. Indeed, inter-
preters were available to interpret for Mendoza throughout
the trial, including breaks. The court took a lunch break right
after Virruta’s testimony; Mendoza could have communicat-
ed with counsel before or during that break. See id. (conclud-
ing that an arrangement which allowed the defendants to
communicate with counsel “during breaks in testimony” sat-
isfied the Constitution and CIA).
    Mendoza apparently did not mention to Lenyo during
that break that he had wanted Lenyo to ask Virruta if the
government agents had threatened her; when the parties and
counsel reconvened after the break, and the judge asked if
there was anything either side wanted to raise before the ju-
ry was brought into the courtroom, Lenyo said no. In fact,
Mendoza never told Lenyo that Virruta had been threatened.
Virruta was not a surprise witness; Mendoza was aware that
she was going to testify at trial. If Virruta had been threat-
ened by the agents, we would expect Mendoza to have men-
tioned that to trial counsel at some point along the way.
    And even if there was a due process violation in the in-
terpreter arrangement, we would not vacate Mendoza’s con-
viction if the error was harmless beyond a reasonable doubt.
See, e.g., United States v. Dickerson, 705 F.3d 683, 691 (7th Cir.)
(“In assessing a claim of constitutional error, we are mindful
that an otherwise valid conviction should not be set aside if
the reviewing court may confidently say, on the whole rec-
ord, that the constitutional error was harmless beyond a rea-
14                                      Nos. 13-3195 & 13-3196

sonable doubt.”) (quotation marks and citation omitted),
cert. denied, 134 S. Ct. 166 (2013). A constitutional error is
harmless if it can be shown, beyond a reasonable doubt,
“that the error complained of did not contribute to the ver-
dict obtained.” Chapman v. California, 386 U.S. 18, 24 (1967).
    Mendoza argues that if he had had contemporaneous
communication with counsel during Virruta’s testimony, the
jury would have been exposed to information that the agents
who testified for the government had threatened Virruta that
if she failed to cooperate, her children would be taken away
from her, which would have affected the agents’ credibility.
Because Virruta did not testify at the evidentiary hearing,
there is no evidence that she would have said that the agents
had threatened her. Besides, she was not an important wit-
ness for the prosecution; she claimed to have no knowledge
of Mendoza’s drug dealing. However, there was ample evi-
dence of Mendoza’s guilt from police participation in Men-
doza’s drug deals, two informants’ drug dealings with Men-
doza, and evidence obtained during the execution of a
search warrant at Mendoza’s residence. See Mendoza, 401 F.
App’x at 129–30. Any error arising from the interpreter ar-
rangement was harmless beyond a reasonable doubt.
     B. Ineffective Assistance of Counsel
    To establish ineffective assistance of counsel, Mendoza
must show “(1) that his trial counsel’s performance fell be-
low objective standards for reasonably effective representa-
tion, and (2) that counsel’s deficiency prejudiced the de-
fense.” Blake, 723 F.3d at 879; see Strickland v. Washington, 466
U.S. 668, 687–88 (1984). With respect to the performance
prong, he “must overcome the ‘strong presumption that
counsel’s conduct falls within the wide range of reasonable
Nos. 13-3195 & 13-3196                                        15

professional assistance.’” Wyatt v. United States, 574 F.3d 455,
458 (7th Cir. 2009) (quoting Strickland, 466 U.S. at 689). And
with regard to the prejudice prong, he “must show that there
is a reasonable probability that, but for counsel’s unprofes-
sional errors, the result of the proceedings would have been
different. A reasonable probability is a probability sufficient
to undermine confidence in the outcome.” Strickland, 466
U.S. at 694.
    Regarding counsel’s failure to object to the interpreter ar-
rangement during Virruta’s testimony, Mendoza runs head-
on into the district court’s finding that an interpreter was at
the defense table and available to Mendoza for communica-
tions with counsel. Based on this finding, Mendoza’s rights
were not infringed and Lenyo was not deficient in failing to
object to the arrangement in which one interpreter was
moved near the witness stand. But even if we were to find
clear error in the district court’s finding as to the second in-
terpreter’s location at the defense table, and assume that
counsel was deficient in failing to object or ask for an alter-
native arrangement, such as multiple breaks during Virruta’s
testimony, the claim still fails because Mendoza cannot show
that counsel’s performance prejudiced the defense.
    Mendoza’s only claim of prejudice is that because trial
counsel failed to object to the interpreter arrangement, the
interpreter issue was not preserved for appeal. Mendoza
claims that he wanted Virruta questioned about whether the
government agents had threatened her, but he offered abso-
lutely no evidence to substantiate his claim that she had
been threatened. Therefore he cannot show prejudice. See
United States v. Harris, 394 F.3d 543, 555 (7th Cir. 2005) (deny-
ing ineffectiveness claim based on counsel’s failure to ar-
16                                     Nos. 13-3195 & 13-3196

range visit to crime scene because defendant did not “even
attempt to demonstrate the value” of such a visit). Since the
interpreter arrangement issue fails on the merits, the failure
to preserve the issue for appeal cannot amount to prejudice.
   As for the claim that counsel was ineffective in failing to
have all discovery translated into Spanish and in failing to
adequately review discovery with the defendant, Mendoza
has not shown that counsel’s performance was deficient in
any way or that any deficiency prejudiced the defense. Men-
doza claims that by not being able to review the evidence
against him, he could not participate in meaningful cross-
examination of the government witnesses. Yet he acknowl-
edges that Lenyo along with interpreter Bueno reviewed the
evidence with him for about six hours. Thus his claim is es-
sentially that six hours was not enough time to review the
evidence.
    Lenyo’s testimony and billing records establish that he
spent over 21 hours reviewing discovery in the case. He then
spent several hours reviewing the summarized discovery
with Mendoza. Lenyo even arranged for Mendoza to view
the physical evidence against him at the U.S. Attorney’s Of-
fice. Mendoza fails to identify any particular evidence that
Lenyo failed to review with him. Nor does Mendoza explain
how Lenyo was insufficiently prepared for trial. With noth-
ing other than conclusory allegations, Mendoza cannot es-
tablish deficient performance or, for that matter, prejudice.
    In addition, Mendoza complains that Lenyo did not re-
view with him all the audio recordings the government dis-
closed as part of its case (Mendoza listened to two of the re-
cordings; the government planned to use three recordings at
trial but it appears that it only played two for the jury), and
Nos. 13-3195 & 13-3196                                        17

that transcripts of the recordings were not translated into
Spanish for him. As in United States v. Williams, 616 F.3d 685
(7th Cir. 2010), where the defendant complained that his at-
torney did not review with him video recordings before trial,
Mendoza’s claim fails. Recognizing that “while standing
alone this [the failure to review video recordings] may po-
tentially give rise to a possibility of deficient performance,”
id. at 690, we concluded that when considered with the ac-
tions the attorney “did take, we cannot say that the attorney’s
performance was incompetent,” id. We reasoned that the at-
torney “knowledgeably questioned the witnesses … about
the recordings” and demonstrated his familiarity with the
recordings during closing argument. Id. Thus, the evidence
showed the attorney’s “preparation and review of the re-
cordings.” Id. So it is here. Lenyo told the court that he had
reviewed all the evidence and formulated a theory of de-
fense informed by his review. Lenyo cross-examined inform-
ant Cesar Aguayo about the recordings and during closing
argument, Lenyo demonstrated his familiarity with the re-
cordings and the transcripts that were “corrected” by
Aguayo. Thus, the evidence showed Lenyo’s preparation
and review of the recordings.
   Mendoza also complains that Lenyo did not have the
documents translated into Spanish for him. Due Process
does not require that discovery documents be translated into
a defendant’s native language. Cf. United States v. Celis, 608
F.3d 818, 841 (D.C. Cir. 2010) (concluding there was no sup-
port for the claim that “the Constitution compels that in every
case in which defendant is not fluent in English, all discov-
ery documents must be translated, in written form, into the
defendant’s native tongue”); United States v. Gonzales, 339
F.3d 725, 729 (8th Cir. 2003) (court’s failure to provide written
18                                       Nos. 13-3195 & 13-3196

translations of documents involved in legal proceedings was
not plain error). At the § 2255 hearing, Lenyo stated that be-
cause of the sheer volume of discovery, he determined in his
professional judgment that it would have been impractical if
not impossible to translate each discovery document into
Spanish. By describing the task in this way, we understand
him to have meant that based on his own review of the dis-
covery and evidence against Mendoza, there was nothing to
gain by translating the written discovery. Indeed, Lenyo
stated that his decision was informed by the fact that Men-
doza had not given him much with which to formulate a de-
fense; Mendoza simply denied having committed the crimes
charged. Especially given Mendoza’s testimony at the evi-
dentiary hearing that he could read very little Spanish
(which makes sense because at one point he testified that he
had no formal education whatsoever), Lenyo’s decision to
summarize the documents instead of having them translated
for Mendoza was reasonable.
   Finally, Mendoza has wholly failed to show a reasonable
probability that, but for counsel’s alleged errors regarding
discovery, the result of the trial would have been different.
See Strickland, 466 U.S. at 694; Blake, 723 F.3d at 879. There
has been no showing of how translating the discovery or
counsel’s further review of discovery with Mendoza would
have changed Mendoza’s ability to prepare for or participate
in his trial or otherwise would have affected the trial’s out-
come. This inability to show prejudice is fatal to Mendoza’s
ineffective-assistance claim.
III.      CONCLUSION
       We accordingly AFFIRM the district court’s judgment.